PARKS, Presiding Judge,
Specially Concurring:
I find that the opinion of Judge Bussey in this case reaches the proper result. However, I am disturbed that the notice issue as to which cattle were covered by the quarantine order is not dealt with in the majority opinion. This issue was properly raised by the appellant. Resolution of this issue is “... the President of the [State] Board [of Agriculture] or the State Veterinarian shall issue an order of quarantine showing the boundaries of the area and the conditions of the quarantine, if any.” [Emphasis added].
A reading of the statute demonstrates that there was sufficient notice addressing which cattle were to be quarantined. Review of the evidence reveals that the order issued by the State Board of Agriculture stated that all cattle of the appellant in Coal County were to be quarantined “to the premises until tested or released (sic).”
For the foregoing reasons, I would find that appellant had proper notice regarding the herds involved in the quarantine order.